department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date am nate sddress add re sa person to contact identification_number contact ‘l’clephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court october 20nx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you ate required to file federal_income_tax returns on form_1120 these returns should be tiled with the approptiate service_center for the period ending december 20nx and for all years thereatter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states vax court the united_states clam court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the tight to contact the office of the laxpayer advocate however you should firse contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer dvocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been tesolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the petson whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations 886-a form rev january 19xx schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended org 20xx12 legend crg president organization name smf-i emp-2 i8 and employee xx date xyz state m o o t c t c o o motte president issue is org org operating for charitable purposes as described in sec_501 of the internal_revenue_code facts org was incorporated in xyz on january 19xx the organization was formed to provide high quality comprehensive motto and training research development and marketing of professional degree programs in motto motto motto motto and management motto motto motto and other related disciplines internal_revenue_service granted exemption under sec_501 of the code in february 20xx the organization was also determined to be a school as described in sec_509 and sec_170 of the code org has not offered any classes related to motto and training research development and marketing of professional degree programs from the date of incorporation to the present org offered several free charitable_remainder_trust seminars during the year 20xx org charged from dollar_figure to dollar_figure in consulting fees for setting up a charitable_remainder_trust for the people attending these seminars org charged an annual management fee for each trust set up with org the annual fee charged wa sec_1 of the total trust assets examination of org records revealed that org sources of income were from the consulting fees and trust management fees the total consulting fees and management fees received during the year 20xx was dollar_figure oy org failed to file the form_990 for the year 20xx org should have filed a form_990 for the year 20xx since org received dollar_figure or more during the year org had a verbal contract with an individual emp-1 emp-1 helped org attract individuals to come to the charitable_remainder_trust seminars org paid emp-1 up to dollar_figure for each trust set up with org org paid emp-1 dollar_figure during the year 20xx org did not file either form_w-2 or form 1099-misc to report the compensation paid to emp-1 see exhibit for request for irrevocable charitable_remainder unitrusts prepared by org and emp-1 during the examination it was also discovered that the treasurer of org emp-2 used org funds totaling dollar_figure for her personal benefit emp-2 withdrew cash from atms issued checks to herself and issued checks form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit rev nese explanations of items name of taxpayer org to pay her personal insurance no form_w-2 was filed by org to report the funds used by emp-2 for her personal benefit 20xx12 year period ended tax identification_number laws competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private shareholders or individuals sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 c holds that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose for exemption under sec_501 of the code government's position org exempt status was granted based on its stated purpose of providing high quality comprehensive motto this was to be done by offering traditional and innovative motto programs however org has not offered any classes related to the motto and training research development and marketing of professional degree programs from the date of incorporation to present org conducted several free charitable_remainder_trust seminars in 20xx the attendees who were interested in setting up charitable_remainder trusts with org would pay a consulting fee of dollar_figure to dollar_figure for setting up the trust with org irs records provided that there were more than charitable_remainder trusts set up under the address of org during the interview the secretary treasurer of the organization emp-2 told the examiner that some of the seminars were held in emp-1's residence org had a verbal agreement with emp-1 to split the consulting fees org received and deposited all of the consulting fees org would pay emp-1 up to dollar_figure for each trust that was set up with org form 886-a 1-19xx department of the treasury-internal revenue service publish no irs goy catalog number 20810w page se explanations of items tax identification_number schedule number or exhibit rev eoan 19x name of taxpayer org the activity of offering the seminars to the general_public by org is similar to for-profit entities that offer free estate_planning seminars free trust set up seminars etc the activity of offering free seminars is not in itself a charitable or educational activity within the meaning of internal_revenue_code sec_501 org charged of the total trust assets annually as a management fee for managing the trust set up with org org received the total of dollar_figure in management fees from three trusts emp-2 told the examiner during the examination that the reason why org only received management fees of dollar_figure was that most of the trusts had no assets placed in the trusts or emp-2 lost contact with the trustees of the trusts the activity of managing trusts is not in itself a charitable or educational activity within the meaning of internal_revenue_code sec_501 year period ended 20xx12 taxpayer’s position president the president of the organization agreed to the proposal of revocation the form_6018 was signed by president conclusion the organization has not met the operational_test of sec_501 the organization is not exempt from tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx exhibit form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev january 19xx explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended request for irrevocable c haritable remainder unitrust please read definitions points to ponder before completing this form 20xx12 effective date a donor name ssn c address street tel home ax home primary beneficiary name ssn ' address street tel ax home el ax check here if additional sheet used for more survivor beneficiaries their relationship to beneficiary beneficiaries and list in same format name name name number check here birthdate relationship social_security parent child friend church and or c charitable institutions if additional sheet used for more survivor beneficiaries and list in same format the cost for a husband and wife pair of cruts and up ta hours of consultation is dollar_figure knowing how to properly use the crt system is vital so we include consultation in the package price we are not substitutes for your professional legal tax and investment advisors but we are happy to consult as part of your team to help you and your family create protect and enjoy more wealth to benefit yourselves and society please call before mailing to successor trustees list at least more payable to name telephone email fax form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page tax ae oa te org address department of the treasury internal_revenue_service te_ge exemption organizations examination commerce street mc dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary you have indicated your agreement to the revocation by signing form_6018 consent to proposed action - sec_7428 request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations marsha a ramirez enclosures publication publication report of examination
